Earl Warren: -- Massiah, Petitioner, versus United States. Mr. Carluccio.
Robert J. Carluccio: Mr. Chief Justice and Associate Justices of this Honorable Court. As a preparatory remark, I would like to express my gratitude on behalf of my client, Winston Massiah, for the right to present this case. I know there are many more momentous cases, money wise but I think, the -- I wish to thank the Court particularly for the cooperation they have assisted me in having the briefs printed in view of the fact that my client was incarcerated and indigent. I feel that it's in the finest traditions of our free country and it's -- and in the finest traditions in its concern with the rights of individual citizens. Thank you, Your Honor. Before going into the law, I think it's necessary in this case to deal with the facts. And in dealing with the facts in this case I think there are three dates which are very important. Excuse me. The first date which is of prime importance, which I think we should commit to memory is May 6, 1958 because on May 6, 1958, Winston Massiah, the defendant, appellant, petitioner here was arrested. He was arrested for a crime of smuggling, smuggling a package of narcotics across on a ship without having paid the tax. That's basically the indictment.
Speaker: Massiah was a seaman?
Robert J. Carluccio: Massiah was a seaman, yes, Your Honor, an able-bodied seaman, that was his rank. On that date, he was arrested for a crime which allegedly occurred on that date again, May 6, 1958. Shortly thereafter, he was taken to custody, he was questioned by the federal officers, he -- he said nothing as the testimony showed. However, he retained counsel shortly thereafter, not myself, but a Mr. (Inaudible). And short time later, a May -- on May 28, 1958, he was indicted. Around that time, I was retained by -- Mr. Massiah substituted for -- for Mr. (Inaudible). And I remained as counsel in that -- in this case from then May 9th -- May 28th, 1958 to the present. At the time, he retained counsel. He was still in jail, still incarcerated. Subsequently, after motion to reduce the bail, the bail was lowered and he was out on bail. At the time that I was retained, I spoke -- the first person to whom I spoke within the case was an agent Finbarr Murphy, a very key figure as you will see later on. My retainer and my appearance was on the record from approximately the 28th of May, 1958 to the present. What happened then? Nothing happened for a long time. There was no prosecution. There were delays. There were adjournments. There were many, many reasons why it was not tried. And a year passed, it came to the next important date which was July 22nd, 1959. And on July 22nd, 1959, another very important thing happened with reference to the case here. Massiah, the defendant, was indicted with the co-defendant, Jesse Colson. Now, Jesse Colson was indicted for the same crime that Massiah was indicted for. If you'll notice in the latter pages of my brief, I had printed each one of the indictments. And the indictments, as you will see, are word for word copies, maybe there was a slight variation of words but nothing substantial with reference to the Massiah and Colson indictment, all that was done, was the word "Colson" was added and Jesse Colson. The -- the indictment was essentially the same
Potter Stewart: Was Colson a fellow crew member of Massiah?
Robert J. Carluccio: He had been but not at this point. I think Massiah knew him vaguely but he knew him also from the -- their residency in Harlem but -- but Colson wasn't a -- a crew member around that time or before that time. He hadn't -- had -- hadn't sailed with them but --
Potter Stewart: The smuggling had allegedly taken place when they were both members of the crew of the Santa Maria back in 1958?
Robert J. Carluccio: Yes, they -- in 1958.
Potter Stewart: Both were members of the crew of that.
Robert J. Carluccio: Right, but this particular trip, Colson I don't believe was on --
Potter Stewart: I see.
Robert J. Carluccio: -- on the -- on this particular trip. I think the record shows that. But they both had seaman's papers. I think they're both able-bodied seamen also.
Earl Warren: (Inaudible) wasn't Colson a defendant?
Robert J. Carluccio: Colson was a defendant. Yes, in the -- the 1959, no, Your Honor and this is easily spotted on a -- I'll point at page 24 of my brief and that was the first indictment that was against the United States of America versus Winston Massiah. Now, the 1958 indictment was May 6, 1958. The allocation was the date of the crime. Again, the allocation of the date of the crime was again, this May 6th date. And yet, Colson and Massiah were indicted on -- on July 22nd, 1959. The government, at that time, called this a superseding indictment, sitting over the other indictment and they dismissed the prior indictment. They nullified it or by some means dismissed the prior indictment to put this other indictment. And if you'll examine the words, you'll find all that was added was the word "Colson".
Arthur J. Goldberg: (Inaudible)
Robert J. Carluccio: Yes, sir.
Arthur J. Goldberg: (Inaudible)
Robert J. Carluccio: Yes, sir.
Arthur J. Goldberg: (Inaudible)
Robert J. Carluccio: Correct, Your Honor.
Arthur J. Goldberg: (Inaudible)
Robert J. Carluccio: Yes, Your Honor.
Arthur J. Goldberg: (Inaudible)
Robert J. Carluccio: Yes, Your Honor.
Arthur J. Goldberg: (Inaudible)
Robert J. Carluccio: July 22nd, Your Honor. Thank you, Your Honor. After that, again, nothing transpired. This was about a year after the original indictment. Nothing transpired until one more important date and that is the third date that I -- I think we should be concerned with was November 19th, 1959. November 19th, 1959 was the date of the conversation in the automobile. This date as Your Honors can very easily subtract was approximately one year and a half after the original arrest and after the alleged crime had been committed. This conversation was a very important conversation. And this conversation, I might say, was the heart of the Government's case. Now, how did this conversation take place? The conversation took place very simply and easily. The Government had prevailed upon Colson, Colson being in a lesser fortunate position than Massiah. He had a record, Massiah had no record. Government prevailed upon Colson to cooperate with the Government and their terms of cooperation consisted in the following facts. Finbarr Murphy, fine gentleman who I respect but was involved in this, working for the Government, Finbarr Murphy, working for the U.S. attorney, Finbarr Murphy was the -- I would almost sequest as the majordomo of this case, he heard the case backwards, forwards, better than even I could understand it. I have to having leave with it for a long time. But Murphy said this, he said to Colson or arranged with Colson to get Massiah into a conversation and there would be an electronic device transcribing and eavesdropping on this conversation. This conversation took place on a very cool night in Harlem in the automobile of Jesse Colson, a Chrysler Imperial I think the testimony was. And Jesse Colson called Massiah to speak with him privately. They wouldn't talk on the phone because what they had to say, they didn't want or won't discuss over the phone. So they were to speak privately in his automobile. The windows were closed and underneath the front seat, unbeknownst to Massiah, are -- was this Schmidt transmitter. This transmitter transmitted the conversation of the participants in the front seat and transmitted it back about a half of a block to the -- the automobile of Finbarr Murphy. Now, Finbarr Murphy sat, taking this information with earphones on his head, listening to the complete conversation. In addition, Finbarr Murphy did something further, he had a -- a wire -- a tape recording, recording this conversation. This conversation I think took at least two hours, possibly three hours. A great deal was said in this conversation. I point that out but I'll deal with it at great length later that, at the time, Murphy knew I was his counsel. At the time, the U.S. Attorney knew, I was his counsel. And at the time, I think Jesse Colson even knew I was his counsel because we both appeared, I appeared and his attorney E.K. Jones appeared at the indictment and arraignment at the superseding indictment.
Potter Stewart: Is there any indications that the United States Attorney or anybody on his staff knew about this electronic surveillance by Finbarr Murphy?
Robert J. Carluccio: Well, the only thing I could say is they hoarse the record after the -- after their -- the transcript was taken, I was called then sometime after and they told me that they knew about it and they played the record for me for about two hours. But that's no hoarse the record and I don't want to go into that. I -- I would say that this, let's assume that he knew of it but I think it shouldn't put a premium on his -- on his blindness on that fact that he closed his eyes to such a transaction and the Government was Finbarr Murphy in this said situation.
Potter Stewart: Murphy was a Treasury Department agent or what was he?
Robert J. Carluccio: He was a customs agent. He was a custom -- a former New York policeman who, at that time, was working as a customs agent.
Earl Warren: Who called you into hear this tape recording?
Robert J. Carluccio: The United States Government, the U.S. Attorney's Office and Mr. -- I think it was Starkey at the time. They were a number of U.S. Attorneys but it was Mr. Starkey at the time. But as I say, I wouldn't want to go into that because I don't believe we have to. I don't think we have to go into the question. The fact that it was done and I think, they shouldn't obtain the benefit of it.
Potter Stewart: It's a automobile ride and conversation was all of the instigation of Colson, was it? Does the record --
Robert J. Carluccio: Yes.
Potter Stewart: -- show that?
Robert J. Carluccio: But as -- I don't want to leave the Court astray. I heard they described as an automobile ride, it wasn't. I -- I sort, in many other times, described in -- in --
Potter Stewart: Does the sitting in the car, parked?
Robert J. Carluccio: The car was parked, yes. The car was parked in front of Murphy. Murphy was about a half a block away. And all that Murphy could see was, as he testified, was Colson in the car, I think at the driver's seat, and Massiah sitting next to him in their heads and they're talking. That was the --
Potter Stewart: So the car wasn't riding around, roaming around?
Robert J. Carluccio: No. No, it wasn't moving.
Potter Stewart: Sitting in the automobile, for --
Robert J. Carluccio: Sitting in the automobile.
Potter Stewart: -- how long the period did you say?
Robert J. Carluccio: I -- the -- well, the tape was a very large tape and I -- I sat there the night that it was played for me for approximately two hours, I believe. But I don't know if that was the whole conversation, as I said. There might have been more. Now --
Earl Warren: Why did they call you into hear the tape for?
Robert J. Carluccio: With reference -- they called me into hear the tape with reference to obtaining Mr. Massiah's cooperation and possibly pleading guilty, which Mr. Massiah decided not to do. I did make objection to the tape at that time but we didn't go into any legal argument. They said nothing, I said nothing.
Earl Warren: Was Colson ever convicted in this case?
Robert J. Carluccio: He pleaded guilty and he -- he seems to --
Earl Warren: What happened to him?
Robert J. Carluccio: He receives a -- on a lighter sentence under the circumstances, I believe.
Earl Warren: What do you -- what sentence do he received?
Robert J. Carluccio: I think it was six years, I believe. I -- I'm not sure, Your Honor.
Earl Warren: What did this man get?
Robert J. Carluccio: Nine years, Your Honor. When the trial came up I think the next point and the next date in our facts is important. The trial came up and the first person that they put on the stand, as I say the heart of the Government's case, was this Jesse Colson. Jesse Colson got on the stand, who -- asked a few questions by the United States Attorney and he got up and you've read the record and said, "I'm afraid, my wife, my children have been threatened. I'm not going to testify." And he -- he invoked the -- his rights under the Fifth Amendment. Now, as I pointed out, I wish to point out, there was never any time that these threats were ever connected with Massiah, never. If they were connected with anyone, they were connected with Aiken. I -- I think there was a slight hint that might've been connected with Aiken. And Massiah testified that he never seen Aiken before in his life. And there was no connection in the trial between Massiah and Aiken. The District Judge --
Potter Stewart: Can you tell us again who Aiken was?
Earl Warren: Aiken was apparently from the -- from the U.S. Attorney's Office, the most important character in this drama. They said that the most important person was Aiken. Aiken, they alleged, was the kingpin. Aiken, what they alleged, was involved for many years in this -- in this circumstance. And Aiken was connected with a person with whom Massiah was allegedly connected.
Potter Stewart: Was Aiken tried?
Robert J. Carluccio: Aiken was tried and Aiken was convicted, however, the convictions have been reversed and Aiken was waiting trial again by virtue of -- the conviction were reversed on the grounds of -- as -- as you probably know, on the grounds that were charged that the judge had made improper charge to the jury and the reversal came from the Circuit Court.
Potter Stewart: Aiken doesn't seem to be named as a co-defendant in this last indictment on page 26.
Robert J. Carluccio: That's correct, on page 26, yes, it is.
Potter Stewart: Or is it John Doe?
Robert J. Carluccio: Wait, he was John Doe? He was John Doe, he was Leon Aiken and John Doe also known as Leon, meaning, thereby, to describe a Negro male of medium complexion with black hair and medium build, approximately 40 years of age, approximately five feet nine inches tall and weighing approximately 165 pounds.
Potter Stewart: And that turned out to be Aiken?
Robert J. Carluccio: That was the one who is later called Aiken. And there was a big objection made at the trial as to the description but I don't think we have to go into that. From -- from the time of November 19th, 1959 and the conversation with Colson, again, aside from the conversation that I had in the U.S. Attorney's Office, very little was done. I had made motions even before for bill of particulars and for many other pieces of evidence and finally, the case came to trial. When the case came to trial in the summer of 1961, I said that Colson took the stand and Colson said he -- he was threatened. He said, notice he said, "I invoke my rights of the -- under the Fifth Amendment." Well, being there, he decided to cooperate with the Government. I think the Government might've been able to give him immunity under this -- under this contention. Also, Aiken was in a nefarious character. Aiken was not a believable person. How do we ever know that he was ever threatened? How do we know the -- know that this --
Potter Stewart: You mean Colson.
Robert J. Carluccio: Colson, I'm sorry for that. Colson was in a nefarious character. How did we ever know that Colson was ever threatened in these circumstances? How do we know that maybe this was his excuse to get off the hook? Maybe it was his excuse to -- to dodge the -- the decision that he had made to cooperate with the Government. I point this out and I point that again that he had I think he had shot a man previously and he might've had some fear but we don't know what his fears were and we can't go into him because he didn't testify.
Earl Warren: In fact, Colson's testimony here that -- to the affect that he was threatened, is that any place in the record?
Robert J. Carluccio: Yes, it is.
Speaker: (Inaudible) it's in the record but -- I'm so afraid (Inaudible)
Robert J. Carluccio: It's in the Government's brief, Your Honor. And --
Speaker: (Inaudible)
Robert J. Carluccio: I think the Government brought it into show that -- show that they had attempt. Here it is. But it's in the -- it's in the transcript. They say that they relate to the transcript, page 68 and 70. Gee, I can't go on with this.
Earl Warren: Yes, alright, go ahead. I'll find it.
Robert J. Carluccio: Alright, fine. My wife and kids and then it states -- states at pages 68 and 70. Well, not putting, not putting Colson on the stand and the -- the manner in which Colson performed before the jury, the defense counsel made motions for a mistrial. These motions were denied immediately but the next day, the judge granted the -- after reconsideration, he granted the mistrial. The Government started their case and they proceeded with their case with their threads of -- of circumstantial evidence. Betty Lloyd who was the former girlfriend of Massiah, who is testifying against him, the tape that they said matched the tape in Massiah's room and many other small, as I say, threads of circumstantial evidence. Again, they -- they -- I -- I believe they were worried about their case, worried about proving it beyond reasonable doubt. So, not having Colson, what did they do? They brought in agent Finbarr Murphy. They brought in agent Finbarr Murphy with the tape. They brought in agent Finbarr Murphy with a stenographic transcript of what the conversation was on the tape. Now, at the time that they put agent Finbarr Murphy on the stand, so testify, counsel made serious objection, defense counsel, the person, myself, meant serious objection. My objections were -- were twofold on two separate occasions. I set them forth on page 15 and page 19 of my brief. They essentially say this, that the objection to Mr. Murphy's testimony is that it violates the defendant's constitutional rights. It constituted, I use the word "constituted eavesdropping" and also was a tape recording. I reiterated on page 19 what I meant by the reason for the tape recording. In that, it was an inanimate recording and not selective of what was heard. At the time of this tape recording, a great many things in two hours were discussed. I was discussed, my merits were discussed, many confidential communications were discussed. There are great many things were discussed. And I said because of its non-selectivity, how reliable it is, how probative is it and the like. I added to that that it did not bring in the demeanor of the witnesses. It did not show not only what was said but how was it was said. What -- what were the circumstances surrounding it? It's a -- almost a fundamental law of evidence that a -- admission against interest -- you can always explain the circumstances surrounding an admission against interest. These could not be done. These could not be done by Finbarr Murphy, it could only be done by Colson. It would have to be done by Massiah because Massiah doesn't have to take the stand but Colson is the one who was there. And in this situation, as I said, all Finbarr Murphy did was see heads in the back of the car. We would never know whether Colson had a gun up against Massiah at the time. He couldn't see it would be the back of the car but the -- I'm not alleging that. We don't really know what happened at the time but this is important. Again, the right of cross-examination foundation with reference to Colson is -- with reference in Colson is in the nefarious character with reference to his background, with reference to how reliable a witness is. This was all circumvented, this was all aviated by the fact they have the agent testified. They sort of sanitized themselves in a certain way. But I pointed out again on page 19 that the most reliable evidence would be the evidence of -- of Colson's testimony. I made an analogy between the photograph. They introduced photograph of the tape, the adhesive tape and they said that the -- it matched by virtue of the photograph and the judge wouldn't allow the photograph. He said the tape is the best evidence. In likewise manner, the -- the statements of Colson is the best evidence. Over objection -- over objection the evidence was introduced and why do -- what -- what decision could the judge hang his head upon? He hang his head upon the On Lee case. That was -- that was the case upon which he decided to allow the evidence. The 5-to-4 decision of the On Lee case which the Chief Justice has recently said in the Lopez case was wrongly decided and should not be revitalized. Well, we go along with that that the On Lee case was wrongly decided and should not be revitalized. If the discussing effects I think we come to a point as to why this case is important. Why it has -- I -- I think great effect and why it's almost a landmark case, not because it involves a little man like Massiah or because, I'm arguing it, the question is this, it has a great many principles running through it. If we learned in geometry that a point can be crossed by any number of straight lines, well, I would say, the circumstances of a case can be crossed by many, many principles, especially constitutional or otherwise. If we would take that Massiah's circumstances as a point in our mind, a mythical point in our mind, we would cross it first with the line of the Fifth Amendment -- of -- of the Sixth Amendment, I'm sorry, the Sixth Amendment, the right of counsel, the right of confrontation, the right of cross-examination. I'll deal with these points more fully but I just want to show the Court by way of tribute, these -- these simple principles that are concerned basically. Again, the next principle I would cross to the Massiah case would be the Fifth Amendment, the right of self-incrimination and due process under Fifth Amendment. Again, another principle that crosses through this Massiah case is Canon 9 of the -- of ethics of the American -- the Canons of Ethics of the American Bar Association, which are a -- a lawyer's repetition just for -- of necessity for the Sixth Amendment. We also have Rule 93 of the rule-making power, the question of fundamental fairness. This crosses though the facts in the Massiah case. By other principles, we have the right of privacy is also concerned with this particular case. We have again the Fourth Amendment, illegal searches and seizures, if they cannot get it one way, they get the same thing by a more subtle and sophisticated way. They cannot go into drawers of my desk and get my file but they can get my case in -- in other manners. In addition, we have a question of free speech. If we are to be bound by the -- the idea that all conversations would be eavesdrop so readily and so freely, then it might -- it might -- make people hesitate from expressing either on popular ideas or confidential communications with reference to the first point, the Sixth Amendment, the right of counsel. Your Honors well ruled recently in the Spano case, that the right of counsel is a very important right also in Gideon versus Wainwright, was a very important right. And in Spano, Spano was, I believe, under indictment.
Speaker: (Inaudible)
Robert J. Carluccio: He was under indictment and he had retained counsel. His counsel was not present. He was dealt with directly through the prosecutor's office. Judge Hayes, in his dissenting opinion in -- in the Massiah case, coined a phrase which I think is the essence of this case. The Government should deal through counsel, not around the counsel, and this is what happened in the line of cases that we've -- we've seen. We -- the prosecuting agent dealt around counsel, not through counsel. The McNabb, the Mallory cases and the Weeks case, all show where the right of counsel was deprived. We have a case, White versus Maryland, where the person was not in an automobile, not in the clandestine fictitious situation as we have here but was in a -- in a magistrates court and yet, at the admissions that he made at that time were precluded on the ground that his right of counsel was violated. We have a whole line, which was stated in the brief, a whole line of New York cases, Davis, Di Biasi, Meyer, Meyer which was stated by the -- as a footnote in the Chief Justice's decision in the Lopez case. We have Waterman, Swanson and Robinson. Robinson was recently reaffirmed in -- in the -- in the Court of Appeals in New York, though we have all these cases we've show had a right of counsel. These cases were, generally, around the time of arraignment, post-arraignment, pre-indictment or pre-arraignment, post-indictment, a variation of that type around this. Here, we have the indictment, the arraignment, the setting of the bail. He was out on bail. He had counsel for over a year and a half and yet, the Government dealt around counsel, not through a counsel. There's a very important recent case with -- which would bares on this. This was Griffith versus Rhay, a Ninth Circuit case, 282 F.2d 711. And in Griffith versus Rhay, again, there was no question of coercion as in many of this other case. There was no serious question of coercion. But in Griffith versus Rhay, the man was told of his rights under the Fifth Amendment but was not told of his right of counsel. In that case, the courts held that any evidence that he gave subsequent thereto was -- was precluded and recently, certiorari was denied in that case but I think this shows even a suspect. This man was not arrested, he was not indicted, he was not arraigned but he was a suspect and the courts held that his right of counsel was violated. The next important point would be Fifth Amendment. The Fifth Amendment is -- as the amendment as you know, the point is -- is self-incrimination. The Fifth Amendment and the Sixth Amendment are interrelated. It's -- it has to be, to some extent, that way because if you have, but I think the more important thing is the Fifth Amendment, if you have a right against self-incrimination, then you have a right to have that right protected. And the right to have that right protected is by virtue of your right of counsel. The New York cases stated this, the whole line that I stated, not only went off on the right of counsel but also I -- I only mentioned the right of counsel but also I mention that the Fifth Amendment, showing how intertwined these -- these cases were. The -- there were a line of cases that we set forth in our brief with reference to the Fifth Amendment. These cases were Bram, Bullock and Brock. I'll take care of the easiest one, Bullock which a -- was a case in this area where a Negro was -- was beat up in a police station and his evidence and the -- and the evidence after his submission was set aside and precluded. We don't have a question of physical beating. We don't have the question like that but you can -- you can persuade, you can entice, you can obtain this evidence in -- in ways that are may -- maybe more subtle and yet, the courts have held that this manner in which this evidence is obtained and introduced is -- is not admissible. A good case was the case of Bram. Bram, the Bram case which was cited in our brief was a case of a sailor, strangely we have a sailor up in Nova Scotia who was accused of complicity in the crime and Bram was taken into a -- an office by a -- a Halifax officer, police officer. He was stripped in a ways that he was question. He made certain damaging admissions. The Court said that these admissions were not admissible because he wasn't aware and had no opportunity to avail himself of the right of self-incrimination. Another interesting case on the Fifth Amendment was Brock. And in Brock, we have a case where there was a steel. And this man was sleeping in a house near this steel. The federal officers, the revenuers came and they -- they spoke with him, and the gentlemen who was asleep got up and waived his hand and said, "Get away" and he was actually asleep. Then, they -- they saw that he was really in a deep sleep but he would speak in his sleep and they questioned him. They got admissions against his interest. And then the government agencies -- agents admitted, they went in and shook him and woke him up finally. The Court was -- held that this evidence was not admissible. I would not say that Massiah was asleep at the time but they did take a great unfair advantage and he might have been, how would you say, legally asleep at the time which his lawyer would not be legally asleep. He probably was lolled in a -- in a sense of false security in the idea that it was a year and a half after the indictment. Colson was a -- a former co-acquaintance of his. They were both -- they were both indicted and they were both defendants in the case and maybe they should work together to defend themselves for their mutual interest. But I say that these cases show that the Fifth Amendment was protected. Now, the next point is Canon 9 of the Canons of Legal Ethics. I raise this point not to disbar or -- or call ethics on -- on a fellow attorney for affirming. Most of the U.S. Attorneys with whom -- with whom I dealt have been fine and gentle individuals and I have no complaint along those lines. However, in a law review, 42 Nebraska Law Review, 600 and 605, Professor Broder states that the Massiah case, this case, is the only case that brought into -- into focus Canon 9 of the Canons of Professional Ethics. And what does this canon say? The canon simply says, "I shall not deal with my adversary's client directly." That's -- that simply. And I -- I will not -- as a corollary to it, I will not have any agents of mine doing so. Now, the -- the professor in the article points out this, and -- and I think he makes a very good point. He says -- let's take the example with a civil action, a negligence case, a $50 property damage case. If my adversary's client want -- were suing me for negligence in a $50 property damage case, I could not deal with him directly. I would probably be censured for doing such a thing or if I had my insurance adjuster dealing with the client directly once knowing that -- that counsel has been retained, I could not do it. Well, if this is so and all that rights are protected under a -- a property rights, how much more should a person's rights be for a $50 property damage to nine years in -- in the Atlanta penitentiary? I feel that this -- this is a good point well-made and that the -- what good is your right of counsel, what good is the -- the canon of ethics if the Government can take them in, question them, pamper for admissions, train and try and then turn them back to counsel. The argument has also made that the canon bares on the Sixth Amendment, the violation -- that the violation of this canon is a violation of right of counsel per se. It also states that the Due Process Clause of the Fifth Amendment is violated by the violation of this canon. I've also cited (Inaudible) on legal ethics. The next point which I wish -- wish to bring up is the rule-making power, Rule 93. The -- this -- I feel that even if we do not wish to go to constitutional questions, the reprehensible act here should be precluded if only by the rule-making power because we have the question of fundamental fair play and fundamental justice herein. The -- Justice Black -- Mr. Justice Black in the On Lee dissent cited that On Lee -- the evidence in On Lee should not be admitted if only for the rule-making power. It did not go along with the right of privacy argument but he said in the rule-making power. In a Harvard Law Review, they -- they succinctly crystallized the rule-making power stating, "Since the prime rationale for the supervisory power relates to the integrity of judicial process, the Court should be able to exclude evidence derived from tactics which, though not unlawful, are so unfair that their toleration would force -- force the disrespect of the law or impair confidence in its administration." I say that is the rationale and I endorse that completely. The Chief -- the Chief Justice -- Mr. Chief Justice in the Lopez case, in his concurring opinion, went to the extent to go -- go deeper into this question of the rule-making power. He pointed out, either directly or indirectly, what the harms and dangers are in allowing this type of evidence. He pointed out, I would say, indirectly but it was pointed out, that the right of confrontation and cross-examination of the informant, who was really, I would call a so-called "informant" because he was an informant before the fact as to the crime. He was an informant to pump Mr. Massiah to violate his -- his rights of counsel. But let's call him the informant just for the -- for a label. The informant did not take the stand. We couldn't see his -- his manner of testifying. We couldn't cross-examine the informant. Confrontation is a right guaranteed under the Sixth Amendment. Cross-examination, that's only inferentially derived from that but it's -- it's a right under the Sixth Amendment. Again, the demeanor, how -- how he said these things. Again, another very important point was the whereabouts, the domicile of Colson. Colson at that time was being protected by the Government. We didn't know where he was. We didn't know at all where he lives. And a person has -- there -- there are numerous cases where a person who's going to testify has to state, "I live in such and such a place." Whether -- if only for the reason that we can impeach his reputation for truth and veracity in the community in which he lives, that everyone in the community knows he's a liar. But we never knew his whereabouts in this situation. Again --
Speaker: (Inaudible)
Robert J. Carluccio: Yes, and I -- I asked that very vehemently in the -- in my -- in my objections.I said they should produce Colson.
Earl Warren: (Inaudible) pointed out in the record here?
Robert J. Carluccio: Page 19, Your Honor.
Earl Warren: 19 of your brief?
Robert J. Carluccio: Right, Your Honor.
Earl Warren: Thank you, go ahead on the merits.
Robert J. Carluccio: Alright. Again, as I say, in -- in knowing his whereabouts, we may know his bias. We may know that he always -- this light, Massiah, for one reason or -- or another. This is the question of his domicile which was not brought in. Again, by allowing the sanitary proof or the insulated proof of the agent, we lose another very important point in the -- in the circumstances, the whole atmosphere of the conversation and that is whether there were any other monitored or unmonitored, this was set forth by the Chief Justice, any other monitored or unmonitored conversations taken by Colson with -- made by Colson with Massiah which would have a bearing on the way Massiah spoke. Again, we have another point at which the Chief Justice may, that the friendship approach, we don't know. We don't know what persuasion whether it was physical, whether it was mental, whether it was psychological, whether it was as in Spano, where they appealed saying "My wife and children, my wife is having a baby, I'll lose my job." We don't know what the -- what the persuasion was because Colson didn't testify. And we don't know what persuasion was. I would just venture to say that the fact that Colson and Massiah were both co-defendants in the case and the fact that Massiah thought that Colson was -- was still co-defendant and not a federal agent, would indicate that there might have been a -- a pooling of efforts or a persuasion to that effect. We don't know and that's a big thing. We don't know whether there was any coercion. Again, the reliability, the machine was not select, not only couldn't select but it couldn't tell whether the conversation that took place had just speculations, it had -- whether it had no answers and whether it had, my -- my adversary mentions, every new ones is important. I say every new ones is important. What was said, how would we said, what the canes was, where the intonation, where the emphasis was, what the slang involved was. These -- all these things were involved. Language, the purpose of language is to convey meaning but words are only one part of it. It's a big difference as you and I know to read a -- a transcript of a record and be at the trial. It's a big difference to hear a fight on the radio and then see it in television or see it in person or --
Potter Stewart: Presumably the -- there was no recording made of this, was there?
Robert J. Carluccio: Yes.
Potter Stewart: I am assuming that there was.
Robert J. Carluccio: Yes.
Potter Stewart: And that was not -- that was not admitted?
Robert J. Carluccio: No, but it was --
Potter Stewart: You objected to it, didn't you?
Robert J. Carluccio: Yes, yes, but I --
Potter Stewart: And that -- had that been admitted? That presumably would have shown the -- the ones as of tone of voice and whether something was said in a jocular way or in a serious way, it's awkward, isn't not?
Robert J. Carluccio: I don't think so because the -- because --
Potter Stewart: Certainly better than somebody else's testimony.
Robert J. Carluccio: Excuse me, I didn't hear you.
Potter Stewart: Certainly better than -- than the agent's testimony would have.
Robert J. Carluccio: Probably, but except for this, the -- the recording wasn't that clear. I -- I would say this candidly for the Court. When I heard it, I could distinguish the voices of Massiah and Colson slightly. I will -- wouldn't say that you couldn't distinguish. But further than that, you couldn't get too much because they were cars going by, there was -- there was some noise and considerable noise on the tape. But as for -- as for -- as I say gestures, you would never get on the tape and as for facial expressions, which are very important, you would never get them on the tape, and as for -- as I said whether there (Inaudible) on that, you would never get these on the tape. But on the question of reliability, Your Honor, which you -- I think you bring up, we have a -- a very difficult situation in this case because even if you don't have Colson testifying, what you have was the electronic transmission of the conversation into the ear of Murphy and then from the ear of Murphy into a tape that was going on and then Murphy was directed to testify as to what is recollection of the conversation was basically from the tape. So again, we go back from the tape into Murphy's ear, through Murphy's mind and particular portions which he thought were relevant, and only with reference to what Massiah have said, not generally what Colson said.
Potter Stewart: Well, Murphy did hear this simultaneously with the --
Robert J. Carluccio: Murphy did hear it simultaneously.
Potter Stewart: He -- his -- his knowledge of it wasn't -- didn't come from the tape, was it?
Robert J. Carluccio: Well, if the -- if the --
Potter Stewart: The time it was an actual simultaneous broadcast to Murphy, was it not?
Robert J. Carluccio: Correct. But after a year and after the fact that the evidence was -- they had the transcript of the record and after they had, he had played the tape over and over again. I -- I think it might be inferred that a lot of his knowledge came from his recollection of what went on with the tape because he didn't see any facial expression.
Potter Stewart: Was there an effort by the prosecution to introduce the tape and the evidence?
Robert J. Carluccio: I believe so, yes. And it was objected to him.
Potter Stewart: Objected to him on what grounds? Do you remember?
Robert J. Carluccio: It was objected to -- on the grounds and it was in -- inanimate object. It was -- wasn't sworn to. It violated his constitutional rights. And -- and in addition, we never knew whether it was the whole conversation, whether it was part of the conversation and the Court allowed under the On Lee case that the tape, itself, was not evidentiary that the -- on the -- under the On Lee case, there was a testimony of the hearing of the --
Potter Stewart: So the --
Robert J. Carluccio: -- particular case.
Potter Stewart: -- tape the -- your objection was sustained and the -- and the tape was excluded from evidence.
Robert J. Carluccio: Yes, Your Honor.
Potter Stewart: Was the offer made before or after Murphy had testified? Do you remember?
Robert J. Carluccio: At the time Murphy testified. Murphy took the stand and he was called to tell about the tape and -- while -- while Murphy was testifying, the offer was made.
Hugo L. Black: What do you do with On Lee?
Robert J. Carluccio: Excuse me?
Hugo L. Black: What do you do with On Lee?
Robert J. Carluccio: Well, I can distinguish On Lee a -- away if you don't wish to reverse it. I could say that the points of -- of right of counsel was never raised in On Lee. On Lee didn't -- at the -- as far as I know, On Lee didn't have any counsel at the time. And in addition to which, if On Lee was in -- in the -- the evidence that was taken with On Lee was at the time of the crime and that part and parcel of the crime. I think he went into the store and said, "Do you have the -- the opium under the counter?" And he said, "Yes, I have the opium under -- under the counter." He was way off the sound. And he -- and the agent heard it. I -- I say, for those two reasons, basically, we can distinguish On Lee away because of the fact that there wasn't right of -- again, this was close to the time of his arrest. With -- with our case, it's a year and half after and a year and a half after I passed wherein they were dealing with counsel. Again, Your Honor, I'm glad you brought the On Lee because the postscript to the On Lee case and then finally, I think almost bares this out, because On Lee later move for a new trial and the -- and in his motion for new trial, it was based on an affidavit stating that the informant, the so-called "informant" came in and he -- his affidavit said, "I lied." That conversation never took place in On Lee's Laundry. This was the so-called "informant", which these informants are unreliable persons. Secondly, in addition, On Lee said this that the agent for the Government, who heard the conversation and testified, was recently dismissed for improper activity, particularly the type in -- in concern with On Lee, where he obtained evidence that never actually happened on some of these argument. So I point out that this is an example how unreliable this evidence is. There were references also to -- to Justice Potter Stewart's answer about -- question about the reliability of Murphy's recollection. Murphy was not free from motivation, as my adversary would have you believe in his self-serving declarations about the reliability of -- of government agents. You and I know that they're human too. They could make mistakes and they could be unreliable. In On Lee, they were unreliable. And in addition, picture for yourself, the idea of this -- Finbarr Murphy was a big, tall Irish fellow who had -- had the earphones and he's sitting up in Harlem, listening to this conversation and -- and it's late at night and he's still engaged in this dirty business and he's sitting for three hours and he doesn't want anyone to know it. I'm sure, he must have been under some strain to recollect what was going on and I'm sure he must have had to relay on it and that this strain could have helped his motive to -- to had full of supply but be mistaken and -- and he would have -- in that case, the mistakes would be to our detriment. Again, one further point with reference to the Lopez dissent, Colson's character was never, and as I said, put an issue because he never testified and -- and there was a big difference between Colson, a convicted convict, and a man who sort of lived by the gun. And Massiah, who was a sailor, never charged or -- or arrested at the end of his life and never in trouble working as a -- as a seaman on his ship. I -- I submit that this -- this was a very important fact by Colson not being on the stand. If Massiah was to be accused, he should be confronted with his accuser, not someone standing about a -- half a block away and listening to it. With reference to -- oh, with reference to the persuasion aspect of it, sometimes its argued by my adversary that, well, coercion while I pointed out, we don't know whether there was any coercion in the situation because On Lee was -- didn't -- I mean because Colson didn't testify and we cannot go by -- by Murphy's testimony. And -- and the fact that this was done in a stealthy manner also brings to mind that John Gay, which was quoted by, I think the Chief Justice that “an open foe may prove a curse but a pretended friend is worse.” And that's what Mr. Jesse Colson was, a pretended friend in this situation. Further points and with reference to the law on this case, are the Fourth Amendment. These are not as strong as the others I would say but I believe they are in the spirit of the other objections. Now, the Fourth Amendment, the illegal search and seizures, I believe, the Lopez dissent by Mr. Justice Brennan eloquently places this in focus and states how the -- the Government can obtain one way the -- this evidence in violation of the person's constitutional rights. I've pointed out that -- suppose in this situation that Massiah and Colson had -- had -- of claiming their defense or claim defense had -- had stated our whole defense in the case. Well, the Government would in that -- in that event probably never used the tape. They could put the tape in a drawer. They would know my whole case. They wouldn't have to come into my office and -- and steal my records but they're doing in a more subtle and sophisticated way what they -- what they cannot do by virtue of the -- the words of the Fourth Amendment. The Fourth Amendment is related to the Fifth Amendment as -- as Justice Black has -- as Mr. Justice Black has stated. With the right of privacy, our argument, the Olmstead case, Justice Brandeis' opinion I think sets forth the law on the right of privacy and eloquently describes it better than I can. I -- I used the right of privacy in -- in a large portions of the -- of the Brandeis decision in my brief before the U.S. Court of Appeals but I believe just mention of it would be sufficient in this case. My adversary states on that there was no invasion, intrusion or trespass on -- on the right of privacy of Winston Massiah. I submit that he chose the words and I submit that there was. And he uses these verbs "invasion, intrusion and trespass" and the origin of these words are generally Latin in body to go into, intruderate, to thrust into, trespass, transpass, to cross over, cross of boundary. Now, I say the Government went into the car. The -- the Government argues in their brief they had every right to be there. But if they had every right to be there, so the Massiah's counsel has every right to be there. But Massiah's counsel, they knew who Massiah's counsel was and -- and they never chose to notify in such a situation. In addition, the -- they never denied, never under any circumstance, that Colson was a government agent acting in the employ of the Government so the principle of qui facit per alium facit per se is employer -- employable and that he -- that he was acting in furtherance of his master's business. Intrusion, thrust into, they thrust that recorder under the seat of the -- of Colson's car. I point that this, we, as human beings, have -- have a problem. What should we do when we speak on the telephone? We know that our wires could be tapped but when -- when we go into someone's car, do we have to rip open it -- open the front seat and look under to see if there's a transmitter? Or do we have some privacy in our life? They trespass, transpass to cross over. They crossed over our boundary. They crossed over the boundary of this man's intangible but his rights -- his rights, as you might say, are privacy. These rights are as intangible as my right to good reputation. Where is the border? You can't find out where the border. It's an intangible thing but it's a trespass on my person. And when someone does such a thing, we have illegal remedies for it. With reference to the freedom of speech, well, as I pointed out that we would be seriously afraid to express ourselves if we had these recordings fall over where they would be taking our conversations down and using willy-nilly, often the argument is made. Well, if you're not talking evil, why -- what do you care whether your conversation is being taped by the Government? Well, suffice it to say, I care and suffice it to say, I think the judges care. The point being this, that there are many conversations that may not be evil. However, these conversations are confidential. The conversations that the judges -- that the judges have between yourselves now. These are confidential. They're not evil but you would like them private. Your conversations in chambers, a conversation that the bench might have with the bar asking them to hold a certain item confidentially. Many, many confidential conversations are important. If we seriously restrict the -- seriously restrict the right of free speech then we will be living to or well in 1984 and the Telscreen would be the icon of the future. With reference to the summation and conclusion of what all this point say, the summation and conclusion of what all this point say is that this -- this case and the points involved are really a question of the spirit of the Fifth Amendment. And the spirit of the Fifth Amendment, as I think Justice Potter Stewart used the term, is to avoid midnight inquisitions. This wasn't midnight but this was about 11 o'clock in the street in Harlem where the -- the defendant didn't have his counsel present. A dispute of the Fifth Amendment is that if the Government has something and the prosecutor has something let them come forward. I don't have to come forward it -- with it. So the Fifth Amendment says you don't have to incriminate yourself vocally. The Fourth Amendment says you -- they can't take your records from your desks and incriminate you with your records. The Sixth Amendment says that not only you as your right of counsel as your -- as your rights in self-incrimination protected and stated but is protected by your right of counsel. The Canon 9 is a -- is a structure put upon the -- the attorney's voluntarily sue that they will obey the tenets and the spirit of the Fifth Amendment. With reference Rule 93, I pointed that again the Fifth Amendment deals with basic fundamental fairness and it's a fair rule and I think that's the -- the capsule description of the Rule 93. With reference to the right of privacy, the right of privacy and the freedom of speech, again, this spirit prevails and the spirit that the Government having something to accuse us of will come forward within. Thank you very much.
Earl Warren: Mr. Solicitor General.
Archibald Cox: Mr. Chief Justice, may it please the Court. This is a case which has been troublesome, worrisome from the standpoint of the Government, no less than I suspected maybe the standpoint of the Court. It's also a case in which it seems to me that it is essential to be very exact and precise both about the facts, especially those which distinguish it from loosely similar situations and about the doctrines with which we are concerned because while these general principles that are invoked or of inestimable importance to human liberty, it is also true that some of the practices involved are indispensable to the investigation of organized crime and it behooves, therefore, I think to use very exact and precise and so far as possible dispassionate weapons. Here, it seems to us that there are three questions involved. The first concerns the use of the Schmidt transmitter and receiver and the recorder. We urge that where the truth of conflicting accounts of a voluntary conversation maybe an issue. The use of a recorder or a transmitter and receiver to verify the conversation with the permission of one party and without any form of trespass is a lawful method of getting at the truth. And that introduction of the fruits of their use in evidence, not only violates the right of the defendant but on the contrary, it helps to advance the fundamental purpose of the trial which is to bring out the truth of the charges and have been a conflicting testimony on one side or the other. The second question here concerns the absence of Colson. I say "absence", I should have said more accurately the unavailability of Colson's testimony because he was not absent. We submit that his unavailability does not render Murphy's testimony inadmissible.
Earl Warren: (Inaudible)
Archibald Cox: He refused to -- he -- he was present or had been -- he was present at the start of the first trial. He was present and pleaded guilty at the start of the second trial but he refused to testify.
Earl Warren: He pleaded guilty at the beginning of the second --
Archibald Cox: Of the second trial. On the first trial, he had pleaded not guilty.
Earl Warren: Yes.
Archibald Cox: He was called as a witness. He -- shortly after he was called and before he said anything useful, he put on -- I don't mean put on the sense of act, it was an unfortunate word. There was a scene in which he expressed terror and refused to go on and testify, spoke of threats, so much so that the judge at the request of the other defendants declared a mistrial. Then at the start of the second trial --
Potter Stewart: The very next day, was it not or --
Archibald Cox: Yes, a very soon thereafter. The start of the second trial, he came in and pleaded guilty. And again, he explained that he wouldn't testify that he'd been threatened. Judge Skelly Wright who presided here sought to separate out whether the threats induced his plea of guilty and upon being satisfied that they did not, he accepted the plea of guilty and later, Colson was sentenced. It's his unwillingness to testify that I referred to when I spoke of the unavailability of his testimony or whether it could have been received buying a -- sanctions enough, I doubt it but he was not pressed farther then the judge and the prosecutor is being satisfied that he was in fear. And the question comes up, which is perhaps somewhat closer than the first question I raised, whether his unavailability makes the evidence given by Murphy concerning what he overheard inadmissible. But then --
Byron R. White: Suppose there -- there's no intimation that Colson fears (Inaudible).
Archibald Cox: No, no. I didn't -- it was an intimation that it was fear from people interested in the defense but so far as Massiah goes personally, all I was seeking to emphasize whether it's -- this was not a case of our concealing in, not a case of -- or not disclosing his identify and tend to argue each of these points. I'm just trying to state them now. But one of his testimony, being unavailable, I would say almost as if he was dead so that's something almost as if he was dead.
Byron R. White: (Inaudible)
Archibald Cox: This -- there's no -- there's no such claim on our part. It simply that we couldn't, by the normal means, get his testimony. That -- that is only fact that I was seeking to bring out. Now, as I say, there is the third question --
Earl Warren: But does that -- does that excuse putting on secondary evidence or for witness just says, "I refuse to talk because I'm afraid of what might happen to me if (Voice Overlap) --
Archibald Cox: No, when I reach that part in my argument --
Earl Warren: Alright.
Archibald Cox: -- Mr. Chief Justice --
Earl Warren: Alright.
Archibald Cox: -- I -- I will discuss it and will try and discuss both sides but our conclusion is that if -- that this is evidence, I wouldn't characterize it as secondary evidence, that this evidence is admissible. The third point which needs to be considered and which introduces, in my judgment, the both source for misgivings about the case is that this happened after Massiah had been indicted while this has been said, he had counsel. We urge, nevertheless, and with misgivings that I shall try to state practically, that when one examines it closely that this is very different from the New York cases and the cases cited by counsel, and that the court below was right in its decision. First, let me say a word about the way the case stands unprecedent. The facts of On Lee are indistinguishable in any manner favorable to the petitioner from the facts of the present case. Indeed, the differences between the two make this case a stronger case for affirmance than On Lee. And I think it's quite clear that one could disagree with On Lee and still vote for affirmance in the present case. In On Lee, a government --
William J. Brennan, Jr.: It's without reference to the fact that On Lee was not under indictment.
Archibald Cox: On Lee was under indictment, Mr. Justice.
William J. Brennan, Jr.: No, he is not. The State held (Inaudible) pending indictment.
Archibald Cox: There was -- I think there was an information.
William J. Brennan, Jr.: Alright.
Archibald Cox: And I think the record will also show --
William J. Brennan, Jr.: It does not -- it does not appear that On Lee had an attorney.
Archibald Cox: It did not appear in the opinion. It appears in the record. And I think also I don't know and while I don't mean to minimize the point, I really think the reason the point wasn't considered was that no one would have thought the point was meritorious at that time but that speculation on my part.
Hugo L. Black: He's out on bail.
Archibald Cox: He was out on bail. The -- in On Lee, the testimony was given by a government agent who overheard a conversation between the defendant and the informer who was carrying the radio transmitter that enabled the agent to overhear. Those are the facts here. In On Lee, he was out on bail pending trial and so was Massiah so those facts are the same here. Again, as I say the record shows that On Lee has a lawyer but no attention was directed to that in the opinion and to -- to the extent that that is significant. There is a possible ground for distinction in the way the Court treated it, although not on the fact. Now, there are, in addition, two differences, which I submit make this an easier case for affirmance than On Lee. In the first place, the conversation took place there in On Lee's store. There was room for an argument that the informer carrying the transmitter was trespassing because he was not authorized to come in with the transmitter and that you will recall is the ground that Mr. Justice Burton joined by Mr. Justice Frankfurter urged in defense. There's no conceivable basis for any such argument here. This conversation took place in Colson's car, the informer's car, on a public street. Colson had agreed that both the recorder and the transmitter might be installed in the car and indeed, the car had been used and continued or had been used for sometime in carrying on the investigation in this case. This was not just one conversation or even a conversation with just one man. This particular one was with one man but there had been other conversation. This was a car that eventually been turned over to the Government by Colson for use in carrying on the investigation. So on that ground, On Lee is certainly distinguishable in a manner favorable to us.
Earl Warren: Then are we -- are we entitled to assume that -- that the action of Colson was Government action?
Archibald Cox: I don't think that that follows. I think that -- what we are entitled to assume is that Colson conceded and therefore, there was no trespass.
Earl Warren: Well, I understood you to say that --
Archibald Cox: Whether --
Earl Warren: -- I understood you to say that he had turned the car over to the Government.
Archibald Cox: Well, I -- I'm meant in the sense it --
Earl Warren: The Government would use in it --
Archibald Cox: I meant, Mr. Chief Justice, in the sense that he was -- he was using and allowing the Government to use his car in pursuing this investigation.
Earl Warren: Well, then --
Archibald Cox: Now, whether he was, in saying that, I -- I think we do have to consider whether Colson was an agent of the Government but the fact that he allowed the car to be used for the purposes of carrying on the conversation does not seem to me to demonstrate that he was acting as an agent to the Government. That was -- whether he was acting as an agent to the Government, it seems to me to become important when one comes to this question which I shall discuss last of the effect of the fact that this conversation took place after indictment while Massiah was out on bail.
Tom C. Clark: I believe I -- he was an agent of the Government, wasn't he, undercovering?
Archibald Cox: He was I think also an informer. He may have been -- he was a paid informer I guess whereas not here, yes.
Tom C. Clark: In here, you don't have any.
Archibald Cox: You don't have any paid --
Tom C. Clark: Other than hope that he might --
Archibald Cox: Other than his hope which he -- that he might receive is somewhat lighter sentence from the judge.
William J. Brennan, Jr.: Well, doesn't it appear on this (Inaudible) on the record or otherwise?
Archibald Cox: I thought the word suggested in the opinion that he was but I maybe --
Tom C. Clark: As undercover agent?
Archibald Cox: I'm afraid I don't have it with me.
Tom C. Clark: As undercover agent.
Archibald Cox: Yes.
Tom C. Clark: Some quotations.
Archibald Cox: But I take it that means that he have been used on a continuing basis on a -- on numerous occasions. The other difference that I wanted to stress, that is in our favor, is that in On Lee, there was no effort to produce the undercover agent Chin Poy and his whereabouts were not disclosed by the Government. Here, we attempted first to make our case on Colson's testimony. It was to our desire and our interest to have Colson testify. But because of the incidents I've mentioned, it was concluded that that testimony was not -- not available. Consequently, except for some possible room for argument introduced by the point of our counsel, the application of On Lee to this case clearly would call for affirmance. Second, I think I should emphasize in speaking about the established precedent, that the Court thus far has always refused to apply the Fourth Amendment unless there were some intrusion into the premises or some interference with the person or has involved some legal compulsion to produce documents. Thus far in cases in this general area, some physical intrusions, some physical invasion has been required. Now, plainly, there was, as I pointed out before, no physical invasion in any sense of any premises or property of the -- of the defendant Massiah here. Even if, even if the doctrine of the Fourth Amendment were extended to cover the kind of intrusion that was involved in Goldman, still, that would not cover this case. In Goldman, you will recall by the use of a device on the wall of the room unconsented to by anyone, for anyone inside the room at least. The Government might be said, by modern scientific devices, to have intruded its senses into the room without the consent of the people who have the processionary or property interest in the room. Again, there is no intrusion of that kind into the car because this was consented to by the informer. So I think that under established doctrine, it's also fair to say that there is no violation of any Fourth Amendment right and that even in extension of those rights to a case like Goldman would avail this petition or not. Now --
Earl Warren: Without Colson -- without Colson, how do we know what induced the petitioner to go into that car?
Archibald Cox: We don't -- might I beg Your Honors' indulgence for just a minute more because I --
Earl Warren: Yes.
Archibald Cox: -- assure you that I'm going to discuss that part of the case.
Earl Warren: Yes, you may.
Archibald Cox: I'm afraid I get myself and therefore --
Earl Warren: Very well.
Archibald Cox: -- perhaps the --
Earl Warren: You may.
Archibald Cox: -- Court -- I am now, Mr. Chief Justice, about to go into the --
Earl Warren: Alright, take -- take your time, right.
Archibald Cox: -- to the various elements of the -- in the Government's conduct here and to take up each one and examine it in sequence and one of those questions will be the absence of Colson. But I do think, as I said at the outset, that it's awfully important to proceed step by step here and to keep our minds focused on exactly what is involved in this case as distinguished from some other case. Now, the heart of what the Government did here, the core of the investigation, so far as material to this case, was, of course, the use of the informer Colson. There were other incidents, questions are raised about them but that, I submit, was the core about which the others were built. No one contends that the Government may not lawfully use informers or that admissions made to informers should not be received in evidence, in a sense the use of informers is unquestionably dirty business by the standards which we seek to live in our conduct with -- of each other or by ordinary polite society. Smuggling and selling narcotics are also dirty business. They are carried on in secrecy involving very large sums of money and the conduct of those investigations are -- to violate does not depend exclusively upon informers, it does depend upon some method of piercing the secrecy and that in itself nearly always involves some deception. I don't think that we can blink the fact but it's -- it is a -- deception is a -- in dealing with this kind of crime, surveillance even is deception, is in essential way of getting it to prove. I would emphasize that this was an investigation into big time narcotics. We're not dealing here with the pathetic figures that come before me and even more before the Court day after day. The tragic little pushers or users convicted of possession, this was a major conspiracy. This was more than three and a half pounds of cocaine and that's a tremendous amount of cocaine. Its wholesale value would be about $19,000. Its retail value would be about $250,000. Three and half pounds, I am told, amounts to over 40,000 doses. It's -- now, as I say, admissions made to informers are universally admissible in evidence and I think we can take that as a premise. I take it that we may also accept it as a premise here that an admission made to Colson overheard by Murphy because he was secreted in the trunk of this car or under the backseat, some place like that and heard it with his own ears, would unquestionably be admitted in evidence. I don't know any ground for suggesting the contrary and I'm quite sure there are no cases to the contrary. So I then come taking --
Potter Stewart: This a different branch in the case and perhaps, I will not go onto discuss it now and I'm sure you are going to discuss it later but don't you think the time which this was done, it was some relevance --
Archibald Cox: Yes, sir. I -- I do indeed.
Potter Stewart: -- and had been indicted.
Archibald Cox: I do indeed. I've been --
Potter Stewart: You argue that (Voice Overlap) --
Archibald Cox: -- discuss that last. And I am quite sure that in this case I won't run beyond the line target. I'm going -- I'd like to go through it step by step because quite frankly, if the Court reverse it here the ground on which it reverses is very important to us, that's why I want to discuss each of these issues. I think the time is, from our standpoint, I'll be very candid, the weakest element in the case. We still urge affirmance and I will state the reasons but I think it's the weakest element in our case. But it came last chronologically and I would like to stay to that. I do come now to the use of the recorder and the Schmidt transmitter. And we submit that their use neither violated any rights under the Fourth Amendment nor was otherwise unlawful or so overreaching or overbearing leaving aside the element that Justice Stewart just mentioned as to call for suppression of the evidence received. The permissibility of making a record that will verify and in the sense of being more complete record supplement, the testimony of a live witness would seem to be firmly established by the decision last term in Lopez. No one has a right of privacy or another legally protected interest in not having repeated the words he utters to another person, on the contrary, is subject to some special privilege like husband and wife or lawyer and client. Indeed, I supposed it's fair to say that given some indication that it's pertinent to a criminal trial or a civil proceeding, the person now hears the word has a legal duty to testify to what he heard, absent this kind of approval. Now, what the recording and transmission and reception with the consent of one participant do is simply to verify the oral account. It breaches, no, there is no breach of privacy that would otherwise be inviolate when you add the recording or the use of the transmitter and receiver, where one of the parties consents and is prepared to repeat what he heard. I think we should distinguish very sharply between this case and the case like Lopez on the one side and the kind of electronic eavesdropping that is illustrated by Goldman and perhaps by the Olmstead case on the other side. All things, electronic, are not the same. And there some be a -- a distinction, we submit. In Goldman, as I indicated earlier, the investigators projected their senses into a room which they had no right to enter and the entry into which would rather plainly have violated the Fourth Amendment. Arguably, that was true in On Lee, two justices took that position. In Goldman, and certainly in Olmstead, there was another form of intrusion. The federal investigators intruded into a private conversation without the consent of any participant. It was -- they had no consent. There was no one there who was going to repeat it but they, I say intruded, they thrust themselves in from the outside and thus destroyed what, otherwise, would have been a private conversation. Neither of those elements was present in Lopez and neither is present here. There was no intrusion into a private place or property of the defendant. There was no search of the defendant. There was no legal compulsion to make any statements or to give the Government any evidence to assume therefore that Olmstead and Goldman were both bad law and that the Fourth Amendment gives protection against electronic intrusion into private premises, is of no avail to this petitioner as I said before. Nor there was -- nor was there any unconsented to intrusion into the conversation. All the recording did was to get the most reliable evidence of a conversation. That was by -- by definition, no longer private. And I would emphasize that this distinction between Lopez and the present case on the one side and cases like Goldman and Olmstead on the other, is one that is widely recognized by the commentators in this field. Samuel Dash and his co-authors in the book on the eavesdroppers that is often referred to and probably the most complete study of this subject is -- referring to his previous discussion which was along the lines that I have fallen, the above analysis would appear to justify the conclusion that eavesdropping, and he means electronic eavesdropping, violates a substantial interest of the defendant only where it is not consented to by either party to the conversation or where the conversation is within confidential relationships. Edward Bennett Williams, in the article cited by Mr. Justice Brennan in his dissent in Lopez, discusses the problem and he too reaches the conclusion that there's no greater intrusion into privacy that is of legal significance in using a transmitter and recorder -- a transmitter and receiver or recorder, then there is in having one participant to the conversation related. The only real distinction is that a simultaneous record or broadcast is more complete and exact than any subsequent report. This is a distinction in degree but not in essence, where a conversation is recorded or transmitted without the consent of any participant, that's not our case, that's Goldman, an entirely different set of concepts must apply. This is the view that Allan Westin takes in his article on wiretapping and Bradley and Hogan in an article in the Georgetown Law Review. It's a view adapted in five of the seven states statutes that have legislated on the subject of electronic devices. So that we submit that it has respectable authority among those who have been most sensitive to this problem of the protection of privacy. I come now to the plight, Mr. Chief Justice. What significance should we attribute to the fact that Colson did not testify, because that is the next element in the case and it's one as we're all aware that you directed attention to in your separate opinion in Lopez? I would like to suggest the first that this question of whether the informer must be present and testify, is purely a matter of the materiality and reliability of the evidence and perhaps, in some cases, of fairness in allocating the duty of producing witnesses. What I mean is this, there -- it's not a Fourth Amendment issue. The Fourth Amendment either was violated or not violated at the time the recording was made in the simultaneous transmission and reception occurred. And if, as I submit I have shown and the Court should hold, it was not a violation then causing subsequent failure to testify can hardly make it a violation. Equally, there's no other illegality if it was proper when done that would call for some kind of a prophylactic rule which would prevent the use of the evidence in order to prevent the conduct because the conduct was proper. We face it as a problem of evidence in and in some cases it's a matter of fairness in allocating the right of calling witnesses and putting them to testify. Now, by all normal standards of the law of evidence, the recording or the agent's report of what he heard is material enough and reliable enough to be received in evidence. Any disproof, explanation or impeachments, if it's a live witness, are for the defendant to come forward with by all normal standards. One start, I suppose, with the obvious proposition that admissions are receivable in evidence. Obviously, these admissions would be receivable in evidence if overheard by Murphy with his own ears. And they would be receivable in evidence if he had heard only what he testified to hear and couldn't testify to any other part of the conversation. Now, I suggest that his testimony is --
Earl Warren: When -- when you're testifying to a conversation against the defendant, is he not entitled to know the entire conversation?
Archibald Cox: But he -- he is entitled to know all the witness can testify to but I suppose that -- let's change the circumstances a little bit.
Earl Warren: Why not deal with these circumstances?
Archibald Cox: Well, I'd -- I'd certainly think we've got to decide on these circumstances, Mr. Chief Justice. Sometimes in -- sometimes analogy helps us to --
Earl Warren: What --
Archibald Cox: -- find which way to deal with it.
Earl Warren: What I'm thinking --
Archibald Cox: That's what I was trying to do.
Earl Warren: What I'm thinking of is this. All Mr. Murphy could testify to would be what he heard on that day. Now, obviously, this was a trap for the defendant. I don't think the Government would deny that. They set the trap for him. They put the -- they put the machine in the place. They, in some way or the other, they -- the two of them came together. Now, how do -- how do we know what -- what Colson used any manner of deception or any manner of -- of deceit in order to bring this man into the automobile and therefore into the trap? And Mr. Murphy wouldn't hear any of that. All he would hear would be what occurred through the use of that tape. Now, it seems to me that when you don't use Mr. Colson that you deprived the defendant of a very -- a very important right that he has to -- to test the importance of this conversation and the real effect of it by cross-examining Mr. Colson who was the man who sprung the trap on it.
Archibald Cox: Well, I -- I would think that there were distinctions to be drawn in this area. I would think that it was a mistake to say as a matter of a hard and fast rule, that the Government is never under an obligation to produce the informer who took part in the investigation and to set the trap. On the other hand, I would think it was an equally a mistake and they defeated the purpose of the trial if we treat this is in law of evidence, it's solely a matter of which is the best proof and the fair trial to lay down a hard and fast rule the other way, Mr. Chief Justice. Now, I -- I do think of few analogies will help though I don't know how to --
Earl Warren: Oh, yes, I --
Archibald Cox: -- evade your question about the particular case.
Earl Warren: Alright.
Archibald Cox: Suppose, for example, that Murphy testified, that he had been sitting in the booth in a bar or cabin and that Massiah came in with another man and he couldn't hear the beginning of their conversation because they talked in a low voice of -- for about half an hour they talked in a louder voice and they discussed who could have informed on them and how this cocaine was brought in and so forth and then Murphy going on and said, "Well, I couldn't hear anymore because Massiah said, "For goodness sakes, stop yelling. You're telling everybody in the room about it." And Murphy said, "Well, they went on, they stayed there another two hours." I think and I'm right in saying that there'd be no question about the admissibility of Murphy's testimony under those circumstances as to any admissions he overheard.
Earl Warren: Would it make no difference whether that was just a normal conversation between two individuals or whether one of them was working for the Government at the time and had set a trap for that to be done?
Archibald Cox: I wouldn't take the mere fact that he was working for the Government at the time introduced such a probable element of unreliability as to make it imperative under all circumstances for the Government to produce the informer, no. I would -- I would distinguish according to a number of circumstances as I say. I think this ought to be a question for the trial judge in the particular case. If the --
Arthur J. Goldberg: (Inaudible)
Archibald Cox: Well, I wasn't addressing myself, Mr. Justice, to privacy of the conversation as I suggest it with respect to that before. The -- once the man speaks to the informer to another person, the privacy is gone. Here, I was trying to address myself to the Chief Justice's questions about the unavailability of Colson. Now --
Hugo L. Black: Pardon me but you --
Archibald Cox: -- In some cases, Mr. Chief --
Hugo L. Black: Pardon me, I want to ask you one for I don't understand it clearly. You say that unavailability was the objection to his not being wrote under the witness by the Government or the objection is not being wrote in so they can make him a witness?
Archibald Cox: The -- the facts were these. He was first brought in by the Government. And there was a mistrial the first time he was brought in because of his expostulations and refusal to testify before because of threats. The day or two or the next day later, he was brought in and there was -- he pleaded guilty. He again referred to the threats in his unwillingness to testify. And he was then in effect excused. Now, this came up a second time where there is -- when the testimony of Murphy and the recording were offered in evidence. The second time the defendants, knowing that Colson's testimony couldn't be received, I suspect, did demand that the Government produced him. The judge cut in. There came to be a -- somewhat heated exchange between counsel about whether what had happened earlier was stated fairly. The judge cut in and said, "None of that." And the case then went on and the objection was overruled.
Hugo L. Black: (Inaudible)
Archibald Cox: Neither party took any step to subpoena him during the second trial. His whereabouts were certainly known. He was -- he had been in the courtroom. And I have -- I don't know but I have --
Hugo L. Black: He's available --
Archibald Cox: -- every reason to believe he was in custody.
Hugo L. Black: He's available to both then.
Archibald Cox: He was available to both or he was available to the judge. And I think that -- I think this is a very important element. I was going on to suggest in discussing this point in the discretion that is vested in the trial judge that it would seem to me an entirely reasonable, Mr. Chief Justice. If the Government came in and offered a tape recording carried by an unnamed informer and it had in it some admissions and the Government said, "Well, we're not going to tell you who the informer is. We're not going to produce him. We want simply to put the tape in evidence," which seemed to me entirely reasonable for the judge to say, "The least you could do is disclose who that man is and if you have any continuing contact with him," the judge might go on and say, "You've got to produce him." And one could go on and reason from there as to whether he should be the Court's witness, the Government's witness or the defendant's witness and distribute the rights to impeach and so forth from that point according to particular circumstance. Again --
Arthur J. Goldberg: (Inaudible)
Archibald Cox: Yes.
Arthur J. Goldberg: (Inaudible)
Archibald Cox: Yes.
Arthur J. Goldberg: (Inaudible)
Archibald Cox: Well, I think your --
Arthur J. Goldberg: (Inaudible)
Archibald Cox: I -- I think Your Honor's question in -- overlooks the counsel and the judge all knew that Colson had already been in Court and at the -- when the Government tried to get him to testify and had refused to do it.
Arthur J. Goldberg: (Inaudible)
Archibald Cox: But that is the fact here.
Arthur J. Goldberg: (Inaudible)
Archibald Cox: He's -- at the very time he pleaded guilty, he stated that he wouldn't testify.
Arthur J. Goldberg: (Inaudible)
Archibald Cox: Yes.
Arthur J. Goldberg: (Inaudible)
Archibald Cox: Well, I'm -- I must confess, Mr. Justice, that it -- it would seem to me a mistake to spend out too much from the exact words of what occurred on this occasion. Judge Skelly Wright is a highly experienced judge. I think it's fair to say that he's a notably human judge. He apparently felt that this man -- the Government didn't really want to force him to testify, it was not necessary. If there is force to your point, it would seem to me there is equally force to the answer that the defendant might have said, "Well, bring him back in here again. I want to see if he won't answer my questions." But he didn't do that. He simply objected that this was not the best evidence.
Arthur J. Goldberg: (Inaudible)
Archibald Cox: We --
Arthur J. Goldberg: (Inaudible)
Archibald Cox: We must also recall -- we must also recall that he had invoked the Fifth Amendment.
Arthur J. Goldberg: Previously.
Archibald Cox: Previously.
Arthur J. Goldberg: Before he pleaded guilty.
Archibald Cox: Before he pleaded guilty. And there may be a legal question as to -- as to the effect --
Arthur J. Goldberg: (Inaudible)
Archibald Cox: I would have grave doubt about that. Mr. Colson had been in these narcotics ring apparently for quite a while. And I suspect that if the case has come up, he would have had a very considerable argument the plea of guilty to this crime. We had a case somewhat of that kind a few years ago. I forget the name. It came from the First Circuit.
Earl Warren: Didn't we have one --
Archibald Cox: I think we were not successful.
Earl Warren: -- didn't we have one just a year or so ago when your -- when your office was arguing that a man who is in the identical position of -- of this man, Colson? He had pleaded guilty and was sentenced to a long term in the penitentiary. And -- and then the Government -- he claimed the Fifth Amendment and they said, "Oh, no, you can't -- you can't do that because we are for immunity." And they offered him immunity and when he didn't -- when he wouldn't testify, they tacked on a few more years in the penitentiary.
Archibald Cox: As I remember --
Earl Warren: How do you --
Archibald Cox: -- we are criticized for doing it that way.
Earl Warren: Yes, but you -- you won the case so.
Archibald Cox: Yes, (Voice Overlap) -- but I'm not sure.
Earl Warren: You won the case, there was a dissent but you won the case.
Archibald Cox: It seems to me --
Earl Warren: Why doesn't it work both ways?
Archibald Cox: Exact logical consistency might have required us to press further here. I would have thought that one there at the time might have concluded that this thing to do, under the circumstances, wasn't to press Colson any further.
Hugo L. Black: Could it be -- may I ask you if there's anything else in the record about this that he has previously referred to us because it's quite different from my brother Goldberg. I do not read this as request that this man we brought in to testify for the defendant. He wanted to cross-examine and he said that man he wanted the Government but it -- as I understand it.
Archibald Cox: I don't think there's anything inconsistent. I don't recall anything inconsistent with that, Justice Black. No, I don't.
Tom C. Clark: (Inaudible) himself and would you mind if I suggest the Amendment by -- he could've -- hard to get out to the Court, didn't he?
Archibald Cox: He could have called himself and he could have called him as a hostile witness and I think he could have argued to the judge that he shouldn't be bound by what he said or anything else. What I am --
Tom C. Clark: (Voice Overlap) -- the Government call him as the Government's witness, which is claimed, isn't it?
Hugo L. Black: That's strange.
Earl Warren: Strange?
Archibald Cox: That's strange that he should want to. And of course, the fact is the Government wanted to use him as a witness.
Earl Warren: Well --
Archibald Cox: There's no --
Earl Warren: -- the Government --
Archibald Cox: -- I can't get a way from that, that's true.
Earl Warren: -- the Government had done it the day before.
Archibald Cox: We wanted to use him --
Earl Warren: (Voice Overlap) as strange.
Archibald Cox: -- as a witness.
Tom C. Clark: I don't know. I'm not prosecuting but (Inaudible)
Archibald Cox: In fact -- I -- I quite understand with your point in general, Mr. Justice Clark. In this case, the fact which I can't resist blurting out is that we want him to testify. There's -- there's no -- no question about that. We weren't trying to conceal him or conceal his whereabouts. If we felt his testimony was available, then we would have been glad to have it. What I'm trying to suggest is that where -- we're not hiding the witness, where his testimony in the judgment of those present can't be obtained to -- that this is very much as if the witness was dead into exclude what is undeniably on its phase reliably and probative evidence, where it's not just a straight bid of a conversation but the same amount is of detail -- the same degree of detail and various and multitude as there was here, something which is checked by all kinds of collateral evidence that that is really to exclude it as to defeat the objective of the trial which is to get the most reliable evidence. Now, it's also significant here that Murphy was able to testify to a good many of the circumstances. And of course, he was called. This isn't the matter of putting on only the recorder itself.
Speaker: I'm going to ask you a question about (Inaudible).
Archibald Cox: My understanding is that it was a complete recording of everything that occurred in the car. But I would like -- I must have in fairness qualifications. As I read it, and there's a transcript filed with the Court, I am somewhat troubled in my answer by the fact that that doesn't seem to be any of what I would have thought would have been the preliminaries. Now, maybe the preliminaries had been as these men walked on the street and that's why it began somewhat abruptly. I'm informed, and I -- I think I understand it right, that this is a complete recording of what occurred in the automobile.
Speaker: The counsel said (Inaudible)
Archibald Cox: I understood from his account that he had, yes.
Speaker: The recording was entirely available (Inaudible)
Archibald Cox: It had been played to him and I -- I don't have any reasons. Supposed it wasn't available to him, I think it ought to have been available to him. But I can't say that there was any offer made to him then the whole record isn't printed so I can't really even doubt for everything that maybe in the transcript. So far as I know, it was fully available to him. Now, I come to the concluding part of the case. The question, I have to state it most unfavorably to us, is whether evidence obtained from the defendant by a trick of an informer after indictment and in the absence of counsel, and defendant might argue also, we would deny it for the purposes of convicting Massiah should be excluded. I would like to emphasize first that this is clearly not a problem of police interrogation in the usual sense. And most of the cases, virtually all of the cases that have been cited, are cases of police interrogation or prosecutorial interrogation in the usual sense. This plainly isn't Spano. It's plainly not a case where there is any problem of physical or psychological compulsion or the threat of coercion. There are no risks of physical coercion involved in this kind of practice. And indeed, and perhaps most important of all, the defendant was not in custody and he was not in custody even in the loose and in the accurate sense in which one maybe in custody when he's in the District Attorney's Office being questioned even though he's not under arrest. He was free to come and go as he chose.
Arthur J. Goldberg: (Inaudible)
Archibald Cox: I would think that being in the police station was a -- was a material deference. I hesitate to answer all of the questions that -- I may also say on the authorities such evidence would plainly be admissible. I don't know with one possible exception in the lower courts in New York. Every case that I know of holds that they are admissible and we'd to more so indicate it. But I would think that was a different case from this one. Here, as I see it, the central question is whether the conversation in the car ought to be treated as an integral part of the progress of the criminal proceeding so that the right to counsel and the privilege against self-incrimination become involved or are they something wholly separate from the criminal proceeding in which event neither of those rights is involved to where there is no compulsion to stay. Now, I suppose the arguments for treating this is part of the criminal proceeding really come down to two, which I try to analyze it in my mind. One might argue that after indictment, there's a shift in the character of everything that goes forward. That it -- things are now in the Government's mind to focus on the defendant. He becomes an object of prosecution and not just of general inquiry into how do we prevent crime or who can catch somebody who committed a crime. And it might therefore -- could therefore be argued that those are enough to make the relations between the defendant and the Government all part of the prosecution.
Potter Stewart: How generally is the philosophy that the New York Court of Appeals has adapted as well?
Arthur J. Goldberg: Well, I would have thought that today -- I think so far as the New York Court of Appeals goes that I would say no. That the New York Court of Appeals' philosophy does not go beyond formal interrogation by the prosecutors. And I would take that this was clearly not that, whether its close enough -- I've got to address myself to the arguments for affirmance. I'm not --
Potter Stewart: I understand that.
Archibald Cox: -- urging reversal but I am trying to analyze the feeling on the other side.
Potter Stewart: Do you agree --
Archibald Cox: And I think those cases are distinguishable, Mr. Justice Stewart. There is one case in the lower courts of New York that the petitioner calls attention to that goes beyond that but I would think that was not in keeping with anything the New York Court of Appeals has held and I would argue for the reasons I'm about to state here that it's erroneous.
Potter Stewart: Judge Hayes, of course, as I understood it --
Archibald Cox: He can --
Potter Stewart: -- the dissenting opinions about this was worst than official interrogation because of the fact that the petitioner didn't realize he is being interrogated by a government agent.
Archibald Cox: That's true.
Potter Stewart: And therefore, just was not his guard at all, with or without (Voice Overlap) --
Archibald Cox: Well, I -- I think -- may I come to that in -- again in just a moment. I really will come to it. I would like -- I was going to state in -- that the other factor I suppose that enters into here on the side of petitioner is that somehow our sense of the necessity of fairness is heightened and enhanced after the man has been indicted. Now, for the arguments against that view and for admission of the evidence, in the first place, certainly not everything is the defendant's life after indictment is part of the criminal proceeding against him where he's out on bail and free to come and go as he pleases even though it uses evidence -- yields evidence against him. He's not in custody. There is no official pressure to answer questions, and that, as I say, it seems to me to be the center of the view of the New York Court of Appeals. Again, certainly, indictment does not put an end to the need to carry on an investigation into elicit activities in narcotics and other organized crime. It's particularly important that the investigation go on even after a single defendant has been indicted. Here, if you will look into the facts and if one had all the facts, it would be even clearer but the big catch was made after this indictment and also the two were hardly related. It was in --
Earl Warren: We'll recess now, Mr. -- Mr. Solicitor General.
Archibald Cox: Mr. Chief Justice, may it please the Court. Before the luncheon recess, I was addressing myself to the final segment of the case, the question whether this incident in the car, the conversation in the car and the surrounding circumstances should be thought of as part of the proceedings against the defendant so as to bring in and apply the right to counsel and the privilege against self-incrimination or whether they should be thought how this something outside and separate in which event the evidence under normal rules would be admissible. I'd stated two -- two of the reasons that lead us to the conclusion that on the whole, they should be regarded as separate and the evidence should be admissible. In the first place, we emphasize that the defendant was not in custody, that there were no official questioning, no pressure of any kind either to stay there or to engage in the conversation or answer questions nor could it be said in any sense to be an interrogation by an expert interrogator. The second point that I had just began to develop was that the return of an indictment against one member of what maybe a conspiracy in the case of organized crime doesn't terminate the need to press forward the investigation. We're not dealing here, and I think it's important to bear this in mind, where the single crime of violence, say a murder at a filing station, bludgeoning in a bar, somebody kills his wife or something like that, that's the case which has frequently come before the Court and there any questioning of whether under -- in the police station or otherwise is obviously addressed to extracting evidence. That is not typically true in the kind of case that we're dealing with. There is the rest of the ring to be uncovered. Indeed here Aiken, the bake man was identified and found after this took place. Frequently the defendant himself, while allowed to on bail, resumes or continuous his criminal activities. I'm not saying Massiah did, I'm simply saying that frequently is done. Pursuing the investigation in the manner done here, in other words, is not necessarily or even primarily focused upon obtaining an evidence against the particular defendant. But the third point I would stress is that the return of an indictment or if you will the date of arraignment or any other arbitrary date is not a very satisfactory cutoff point in which to say admissions before that are admissible and the admissions afterwards are not. If a cutoff point is indispensable, I suppose this one is good as any. But it's pretty hard really to distinguish Massiah's situation before he was indicted from Massiah's situation after he was indicted.
Potter Stewart: Except that an indictment, generally, is followed by a trial in a courtroom.
Archibald Cox: Yes.
Potter Stewart: Before an indictment, generally, there is an investigative process.
Archibald Cox: Well, that's true. But take this particular case and simply is an illustration here Anfield (ph) who later became a defendant talked in the car with Colson and he happen to talk before he was indicted. I -- I think that there was about as much evidence against Anfield (ph) before that conversation as there was related. And -- well, I -- I can't deny if there are some force in Your Honors' point. Indeed, if a line has to be drawn, I recognized this was probably as good as any. But it does seem to me that results in some arbitrary distinctions. And that it has the further unfortunate point -- fact that it may induce the prosecutor to withhold indicting when he otherwise would because of its impact on evidence and while sometimes, that's unavoidable. I don't think it's a particularly desirable thing. I think that comes into consideration.
Earl Warren: Did Colson testify in the Anfield (ph) case, General? Do you happen to know?
Archibald Cox: I'm quite sure that Colson didn't ever testify, Your Honor, on this beyond what I've already referred to, the effort to --
Earl Warren: Yes.
Archibald Cox: -- make him testify.
Earl Warren: Yes.
Archibald Cox: Quite sure enough. Fourth, I would point out that it is far from clear that the admissions of the kind made here can be distinguished from other post-indictment admissions that are clearly receivable in evidence. Indeed, it's interesting that the petitioner states the question, our defendant's incriminating statements made in the absence of his retained counsel after formal -- after the formal proceeding has been initiated by his arraignment and indictment admissible over objection in a federal trial. Well, certainly, if he had voluntarily told some other person, his wife that she was willing -- what she might have been his brother. If he had been willing to come in and testify or another informer, not one acting in any sense for the Government at the time but one who later determine to testify for the Government, I take it as a no question but that -- that would be relevant, admissible and reliable subject to impeachment testimony. Why then should one draw a distinction where he happens to make it under circumstances where the informer has been cooperating with the Government? One can think of all kinds of questions agree here that would seem to render this inadmissible. I would finally add -- I see that my time is --
Earl Warren: Go ahead. Make your final --
Archibald Cox: Well, I just want to add a few more points. Thank you, Mr. Chief Justice. I would acknowledge that my case is a little harder than one where the informer comes in afterwards and says, "Well, I just heard something good," won't you take that into consideration or won't the judge take that into consideration unless to my sense. It's a little harder because here, in a sense he was talking to the Government. There was a transmitter recorder. I doubt that that should matter from anything overheard in any other fashion on this point. It's a little different too because the agent had -- was cooperating with the Government. But I shouldn't take this was material where the informer is simply a layman, someone who is inside the ring and he's reporting what goes on, I would distinguish it very sharply from a case of where the prosecutor himself saying in some kind of disguise, was drawing out the defendant. It seems to me to go to the points you raised before the recess, Mr. Justice Stewart, the point is in the dissenting opinion that this isn't likely to be or fairly thought of as a problem of the expert on one side questioning the innocent man and the other and I think that's another difference from what I understand to be the true theory of the New York cases. Here, this is very similar to the situation that might develop if the Government were investigating an espionage ring and somebody had been infiltrated into the ring of one man is indicted that is released on -- on bail. Must the Government -- he later goes back to attend meetings of the ring. Must the Government now withdraw its counter espionage agent?
Potter Stewart: I don't think that follows, Mr. Solicitor General. I would think that one could concede the complete propriety from the point of view of the law -- from the law enforcement point of view making further investigations of this alleged narcotics ring through the surveillance of -- of this -- of this petitioner Massiah. Complete propriety --
Archibald Cox: And through reports --
Potter Stewart: -- insofar as -- insofar as leading it to other people, to the big man as you call.
Archibald Cox: And so far as using the informer's concerns.
Potter Stewart: And so far -- maybe as you -- so far as the --
Archibald Cox: The conversation.
Potter Stewart: How do I know for the using the informer --
Archibald Cox: Yes, I just want to say --
Potter Stewart: -- the conversations and --
Archibald Cox: Yes.
Potter Stewart: -- the leads and everything else but you have a separate and distinct problem when you begin to talk about the issue in this case and that is the use of this against Massiah at his criminal trial.
Archibald Cox: Well, then, it seems to me that if our conduct is proper, then the only question left is whether --
Potter Stewart: It's proper for the purpose that you have indicated. That's --
Archibald Cox: It seems to me that since it's a single (Voice Overlap) --
Potter Stewart: If the motivation -- if the motivation is to find other people and to investigate further this -- this plot and this conspiracy in this narcotics business and to lead you to other people, it might be quite proper for that purpose.
Archibald Cox: But -- but then, isn't what we must do, perhaps, to investigate what was the purpose? In other words, I find it -- I suppose the two ways we might meet the difficulty Your Honor has in mind, which I think I appreciate. One way would be to say, when we have -- that it's lawful to do this which I understand you're assuming for the purpose of the discussion. The other way I think might be to make an inquiry into what really is it that the Government is doing. And I -- I have difficulty with the first view that you were suggesting should be considered because if you -- if the Government is doing something lawful and proper, then it would seem to me that the universally accepted test becomes simply is this reliable evidence. And I don't think that I need to argue that by the normal standards, this is reliable probative evidence subject to such exception. And I think the other way of coming at it may be to say, like all of these lines, it's not a perfect one, but maybe to say, what is it that the Government is primarily trying to do if it is gathering evidence against this man if that's the center of what it is doing? Then it ought to be treated under the rule of the New York cases, whereas if the Government is proceeding in normal fashion to, as it had been before, to carry on an investigation, then if this testimony falls into its lap, that isn't quite a fair statement because it obviously knows it may fall into its lap. But if this testimony comes along, then it should be admissible like any other testimony that comes along. Now, on that point, I do want to, incomplete candor, to call the attention to a passage in the record, which you might say -- show us that we were collecting evidence. I don't think it necessarily shows that and I won't delay to read it but you should read in R. 95 in the center of the page, R. 95 in the center of the page, if this point does become material because it can be read in a way to indicate that the agent was primarily concerned with getting material with which to convict rather than pursuing a further investigation. I don't mean to suggest that -- that in our view, that is the fact. But I think the Court should be --
Potter Stewart: Who --
Archibald Cox: aware of it.
Potter Stewart: Who is schoolboy?
Archibald Cox: A schoolboy --
Earl Warren: Colson.
Archibald Cox: No, I don't think the schoolboy was Colson. He was another in the ring.
Potter Stewart: He --
Archibald Cox: He was not the big one in the ring.
Potter Stewart: And he was not Massiah?
Archibald Cox: He was not Massiah, no, no. He was another -- and he was -- he was the intermediary, as I remember it, between Colson and Massiah and Leon who was the "big shot" if I may use the expression. I think that concludes my argument except to say --
Earl Warren: Ellis was a schoolboy (Voice Overlap) --
Archibald Cox: Was Ellis a schoolboy? I'm sorry. Except to say that on this last point, except for the possible exception of one New York case that the authorities quite uniformly sustained a view that a confession obtained or an admission obtained under these circumstances may be introduced in evidence and used to convict Wigmore sites a list of cases that confessions obtained by trick are admissible. We have cited a number of federal cases in our brief including a decision of this Court back in 251 U.S.
Hugo L. Black: Mr. Solicitor General, I followed your most of your argument, probably I agree with most of it.I wonder if you think however that if the concurring opinion in Spano, the two concurring opinion would correctly stated the local record, what would you say about this case?
Archibald Cox: I would think this case still should be affirmed because all those opinions, as I understand it, are directed to an interrogation by -- if -- of a man who if not in custody is certainly in custody in a loose sense is -- and -- is being quizzed for the purpose in Spano simply of getting evidence against him, there was no further investigation because that was a crime of violence by experts was an inquisition. And I can well understand the rule that an inquisition by government officials is to be treated as part of a criminal proceeding and that this is a -- perhaps the most useful way to prevent the abuses that have often gone with interrogations. But this seems to me to be something quite outsized. The man was not in custody, he was not being interrogated in the same sense that lawyers or detectives would interrogate. And I would think therefore that our position here was consistent with the view as expressed in the concurring opinions in Spano.
Hugo L. Black: (Inaudible) took your position, as I'm read them, that a man who is indicted, pressed charges pending against him in the Government should not be interrogated by the Government without the presence of his lawyer.
Archibald Cox: Well, I don't -- I'd really -- I don't think that this can be properly described as interrogation by the Government. While -- and in Spano, I would also suggest that part of the case, one of the assumptions I would've thought in the concurring opinion, was that the man was under some kind of restrain in custody using the term "loosely" I don't mean -- because I don't recall whether he had been arrested or not arrested in Spano.
Hugo L. Black: That's the only distinction you can see in it, isn't it?
Archibald Cox: It's the only one that occurs to me now, Your Honor, yes.
Arthur J. Goldberg: (Inaudible)
Archibald Cox: I would think it'd be a different case and I -- well, I think I would -- I -- I really think I would need to know more circumstances. I'm -- I -- I hesitate, Your Honor, to take -- maybe, I should've thought through every possible position but we do have a series of cases and I hesitate to --
Arthur J. Goldberg: I understand that. (Inaudible) which the identity of the government agent to just interrogation (Inaudible)
Archibald Cox: Well, I -- no, I would think that -- I would think that whether this was the kind of interrogation that was involved in Spano depends upon a number of circumstances. One, that I would think one of the most important ones was whether the man is in custody in the sense that I have used it. I use it to include a man who is coming and we want to talk to you, you're free to go but you better answer the questions. I -- that's not strictly custody and I suppose someday, I may have to argue that it's not custody but I'm using it in that sense now. Second, if I might just answer, Justice Goldberg, a second thing that would seem to me to be of enormous importance is who is doing it? And this, of course, in terms of the Canon of Ethics, it's extremely important Another -- another factor, I would say of somewhat less important, was whether this is an interrogation or whether it is simply overhearing a pre-conversation. And as I've suggested before, it would seem to me that it should also be taken into account, judging it from the circumstances as one best can, whether this is part of an investigation or whether this is something centered on parroting information out against this man. It's -- it's that kind of thing that I would address myself to in seeking to ascertain whether this is fairly to be thought of as normal investigation of crime or whether it's really adding to the rest of a criminal proceeding, something like the French interrogation before the judge give instruction. And I would think that this case was on the safe side that wherever the line is to be drawn, it's to be drawn much closer to formal interrogation. The case in the house that you put obviously would give me more -- more trouble. I've acknowledge some trouble about this case although I don't -- whether we're -- I don't -- I come out that it should be affirmed but that one would give me more trouble. I -- I don't think I ought to permit the Government beyond that. Mr. Justice White? Thank you, Your Honors.
Earl Warren: You may --
Robert J. Carluccio: I'll try to deal with this brief -- I'll try to deal with this --
Earl Warren: Yes.
Robert J. Carluccio: -- brief as possible on --
Earl Warren: You may -- you may have five extra minutes if you wish. The -- the --
Robert J. Carluccio: Fine.
Earl Warren: -- put so much time with the Solicitor General so if you wish it, you may have it.
Robert J. Carluccio: Fine, thank you very much. With reference to one important point that the Solicitor General has made about the agency of Colson, I didn't think it was believed by the defense that there was never any doubt that Colson was a government agent. I submit Your Honor to page 26 of their own brief where they say Colson was acting as a government informant. Those are their words. They don't use the word "agent". However, I previous briefs and previous proceedings in the case, they pointed out that he was a government agent (Voice Overlap) --
Earl Warren: Where is that? On 20?
Robert J. Carluccio: 26, at the -- in the last paragraph, commencing with the sentence "At the time Colson talked with the petitioner in -- in his automobile. Both petitioner and Colson were under indictment and Colson was acting as a government informant." So, I'm sure I -- I --
Earl Warren: I thought you said one other place, they use the word "agent"?
Robert J. Carluccio: Yes. I haven't been able to find it. I -- I recalled in the -- the first --
Earl Warren: Well, It's all right (Voice Overlap) --
Robert J. Carluccio: -- the first question I asked Murphy on -- on the stand was, "Was he cooperating with you?" And he said, "Yes". And Finbarr Murphy testified as to great cooperation on the part of the -- of the -- of part of Colson. And I -- I can't recall now but I think in their brief down below in the -- in the circuit court, they made a great point of the fact that he was an agent of the Government. I will add one other point that was closed to coming to -- to that was that on page 33 in about three quarters down the page, another sentence, "Here, just as during investigation prior to indictment they say, the government agents were seeking evidence not only as to the suspect." And this again -- I don't know what they were referring to if they weren't referring to Colson as the government agent here. And the big distinctions here are the -- are the magic words of "prior to indictment". This was not prior to indictment. As Your Honors know, it was post-indictment. With reference to the volunta --
Speaker: Do you think -- do you even think that the Government is entitled to make any kind of an -- or let me put it in other way, do you think that some kinds of investigation even though directed towards a particular defendant, they're permissible after indictment?
Robert J. Carluccio: Yes. I think Justice Potter Stewart pointed out some terms. For instance, he -- he said, "If they kept Colson under surveillance, I don't see any objection to that.If they -- if they watched them right now, I don't see any objection to it." However, on the point of dealing with him directly by speaking with them with their -- their informant or agent, I -- I submit that this is under the -- the line of cases that the Court has stated, a critical stage in the proceeding. And whenever they are dealing with him, they -- they are dealing with him in this critical stage. However, I think sometimes the argument is made until they all -- does the defendant have to have his lawyer present for everything? Does he have to have his lawyer present if the Government asks him if he wants a glass of water or something like that? I would say no. It would be not only impractical, impractical but impossible. It would be important when they are going after him to question him about the case and when they are taking evidence from them with the expressed purpose.
Speaker: The recording itself was never admitted in evidence.
Robert J. Carluccio: Never, Your Honor.
Speaker: So that's not in the Court here.
Robert J. Carluccio: No, it's not before the Court. I wish to mention that. I -- and I feel that it would be almost improper to have it before the Court because --
Earl Warren: (Inaudible) on the courts on this think is it not, Mr. Solicitor General?
Archibald Cox: The transcript of the recordings --
Earl Warren: Yes, yes.
Archibald Cox: -- complete as I understand it.
Earl Warren: That's on (Inaudible)
Robert J. Carluccio: Yes.
Speaker: (Inaudible) about -- you're under indictment and not on bail and he said -- the district attorney knew that he was represented and then he said to the keeper, "I'd like to talk to an assistant United States attorney," and the assistant came down and talked with him, he said, “I want to tell you the whole story.” And they -- notwithstanding the fact that the assistant knows that he's represented by a counsel should he then take the story? Can you see it?
Robert J. Carluccio: I would say -- I -- I would say he wouldn't -- he shouldn't take the story.
Speaker: He should not.
Robert J. Carluccio: He should not. For the very same reason that the point was brought up before whether I would use Colson to testify. Colson was represented by a counsel, one E. K. Jones, a very -- a stood lawyer in New York. I never spoke with Colson. I never knew how he was going to testify. I could not approach Colson without his attorney being present. So with reference to that, I think because the man has an attorney, the -- the attorney should be present.
Speaker: (Inaudible) are we at liberty to read the transcript of the recording?
Robert J. Carluccio: Well, I feel with reference to the -- I don't have wish to withhold the truth in any manner. But with reference to reading the transcript, I think it might lead to collateral issues in view of the fact that Justice Skelly Wright pointed out that the transcript was not evidentiary and would not be introduced in evidence.
Speaker: And what is the reason I (Voice Overlap) --
Robert J. Carluccio: I think it would bring in a big issue. And I think there would be many other issues in it. I saw it from, as I said, many confidential communications with regard to same. I would submit not, and I hope it's not interpreted that I wish to cover any --
Speaker: No, no.
Robert J. Carluccio: -- evidence or anything but I think it would lead to collateral problems and that -- and that's my feeling on it. But I'm not binding this Court. This -- this is my feeling on -- on --
William J. Brennan, Jr.: (Inaudible) guilt of the crime and you're right, what difference is in it?
Robert J. Carluccio: I feel there's no difference.
Speaker: Well, it would have a bearing if any of these and there's some kind of a single rule is going to be laid down on these rather complicated situations, complicated cases. The transcript would have a bearing as to whether this is to be characterized as investigation at large or directed the preparation for trial.
Robert J. Carluccio: That would have a bearing, Your Honor. And one other thing which I just thought of with reference to your question, I only heard the transcript once as I've said. I only heard the record once. I don't know whether the tape was tampered with, whether it was cut, whether it was edited, whether it -- whether the -- the transcript to which was a stenographically part of the tape, what some stenographer thought of the tape is -- is valid or accurate at all because --
Speaker: Well, I think --
Robert J. Carluccio: -- I don't know if they knew the -- the voices --
Speaker: I think -- and I think it's enough and this is not --
Robert J. Carluccio: Okay.
Speaker: -- I was just trying to get enlighten of -- criticize your -- put you on a difficult position. It's enough that that transcript is not an evidence and as far as I'm concern, I'm not going to read it.
Robert J. Carluccio: Thank you, Your Honor. Your Honors, I will try to keep to my other points as quickly as possible. With reference to the voluntary statements, Robinson, the case that was cited in a lower New York case was affirmed in the -- and the Court of Appeals in New York recently and that was a -- affirmed 30 New York 2nd 296. In that case, it was a voluntary unsolicited statement. There was no coercion in the case. In the case of Meyer, which the Chief Justice mentioned in his -- in the dissent on Lopez, in the footnote of the Chief Justice states that Meyer was out on bail. He was not incarcerated and not in custody. And I submit, again, voluntary unsolicited statements. The question of coercion was -- was pointed out but the question of circumventing the right to counsel was the determining point. Bram, Bullock and White are the same way. With reference to --
Speaker: (Inaudible)
Robert J. Carluccio: Yes.
Speaker: (Inaudible)
Robert J. Carluccio: Yes, Your Honor.
Speaker: (Inaudible)
Robert J. Carluccio: Fine.
Speaker: (Inaudible)
Robert J. Carluccio: Fine, Your Honor, I -- I appreciate your intellectual curiosity with reference to it and -- and I appreciate that -- that it's a very important matter. But Your Honor, my point that I made was, this transcript that they have produced, we have never gone through it before court. You -- you see my point. I don't know if the voices were accurately represented in -- in the situation. If it were a document, Your Honor, that I have seen and -- and maybe saw his handwriting could be another thing. They say it was three hour or two hour transaction. With reference to the -- one further point I think, the Chief Justice is -- has made a good point with reference to White versus Maryland and Bram and Bullock were also voluntary unsolicited statements so there was no coercion issue there. The Chief -- the Chief Justice has pointed out the reasons in the Lopez case, why the introduction of the -- of Mr. Colson's testimony would be not only dangerous but unnecessary. I think the basic point there would be -- it would -- the defendants -- from the defendant's view point, the -- the problem there, Your Honor, would be -- it would shiftI think basically the burden of presentation and would make it inquisitorial rather than accusatorial. And the point where that was made about the defendant being or the -- the Colson being dead was brought up at -- at the trial. I said he is not dead. And the point would be this, that even if he were dead, I don't believe it would be a reason to bring this secondary unreliable evidence. We all have difficulties, lawyers, trying cases always have --
Speaker: (Inaudible)
Robert J. Carluccio: Why do I call it unreliable? For the reasons based -- based in -- that I have stated about the inability to observe the demeanor of the witness' inability to explain the circumstances, inability to find out what the coercion or whether there was any coercion practiced upon the defendant. And in addition, the -- the question of -- of any force or effect that was put upon.
Hugo L. Black: (Inaudible) as far as the liability is concerned, I can think of nothing more reliable if you're going to hit the conversation who's admissible in evidence and they have it recorded on a machine which can't lie.
Robert J. Carluccio: Well, Your Honor, we don't know whether it was all recorded on the machine. We don't know if that was the whole conversation. Even the Solicitor General said that there was a preface to it that was -- was not taken up in the conversation and this would be important. The whole conversations would be important and I --
Hugo L. Black: (Inaudible) I really asked you that question because I think the -- the choice of words that can be used will fit your argument better than to say that certain reliable, more unreliable in the witness' statement about what was said.
Robert J. Carluccio: Well, I -- I'm sorry. I didn't mean to use improper word. I think the primary evidence might be a better reason that a choice of words than a secondary evidence in the case. But --
Hugo L. Black: But is it secondary?
Robert J. Carluccio: Yes, I would say it was secondary, Your Honor.
Hugo L. Black: Is it secondary as to the statement of the defendant?
Robert J. Carluccio: The defendant Massiah.
Hugo L. Black: It's -- if -- if it's his voice, we have evidence that he talked in the record, he have his lawyers, why would it then be secondary?
Robert J. Carluccio: Well, Your Honor, for this reason. I -- maybe I could make the -- the proper analogy but it only means to go too far is this. In a civil case, if the man was dead and I wanted to bring in certain evidence in a civil case, I will have to do it generally by deposition before time. I couldn't bring in his tape recording in such a civil case and the reason for the deposition would be almost three-fold. One, it would be sworn. Two, it would be cross-examined. And three, his right of counsel would be there. And if that's so --
Hugo L. Black: That was a different argument.
Robert J. Carluccio: Well, I said, it shouldn't be an exception, I -- I say. If were -- if were the same that the man would be dead in the civil case, why should it be so different in a civil -- in a criminal case? And the point would be, Your Honor, if my witness -- my important witness, suppose I had a very important witness, and he were dead, could I use a tape recording of his conversation?
Hugo L. Black: If the conversation -- if the statement made by somebody is admissible, I can see no difference as to its admissibility, the next move it's written on the record or whether -- you don't wait to bring him in because then, he would have to repeat what he had said. But as conceding that it's admissible, I can see no reason why this wouldn't be an admissible, more -- more reliable in any kind of evidence you suggest.
Robert J. Carluccio: Your Honor, I understand that this -- your reasoning here is notwithstanding the fact of right of counsel. Is that --
Hugo L. Black: Well, oh, yes.
Robert J. Carluccio: Now, I -- I'm --
Hugo L. Black: (Voice Overlap) --
Robert J. Carluccio: -- putting right of counsel aside.
Hugo L. Black: -- mean admissibility of a record of what somebody says on a tape. Sometimes, they are too truthful, I found.
Robert J. Carluccio: Well, Your Honor --
Hugo L. Black: You record two-minute defects.
Robert J. Carluccio: And there maybe many defects, Your Honor, as -- as you will know that the electronic --
Hugo L. Black: I meant defects in the speech.
Robert J. Carluccio: Excuse me?
Hugo L. Black: I meant defects in the speech.
Robert J. Carluccio: I don't recall, Your Honor. Fine, I -- the -- the only point that I might make was that the Government has said that to strictly in deceit maybe used, although I may say that also stamina and honesty maybe used and I think the end never justifies the means. Thank you very much.